      Case 1:20-cv-04755-AJN-GWG Document 20 Filed 12/10/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      12/9/2020
 James David Vernon-Hunt,

                          Petitioner,
                                                                                   20-cv-4755 (AJN)
                 –v–
                                                                                        ORDER
 Carlos Guzman, et al.,

                          Repondents.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of the Petitioner’s memorandum of law in support of his motion

for default judgment as to Respondent Carlos Guzman, which Petitioner included as an exhibit to

his reply to Respondent USBI’s response to his petition to vacate an arbitration award. The

Petitioner should first obtain a clerk’s certificate of default, and then file his motion for default

judgment and memorandum of law in support of the motion separately. Sample forms for a

request for a clerk’s certificate of default and affirmation in support of such a request are

available on the Court’s website at https://www.nysd.uscourts.gov/forms. The Petitioner may be

able to obtain assistance through the New York Legal Assistance Group’s Legal Clinic for Pro

Se Litigants, available by telephone at 212-659-6190. Information about the Pro Se Clinic is

available on the Court’s website at https://www.nysd.uscourts.gov/attorney/legal-assistance.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the Petitioner

and to note the mailing on the public docket.

       SO ORDERED.

Dated: December 9, 2020                              __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge
